Citation Nr: 0025624	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-27 568 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a kidney disorder.  

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for degenerative joint 
disease to include disc pathology and arthritis.  

6.  Entitlement to service connection for deformed fingers 
and toes.  

7.  Entitlement to service connection for a skin disorder, 
including lesions of the hands, chest, back, neck, buttocks, 
legs, and feet

8.  Entitlement to an increased evaluation for skin lesions 
of sarcoidosis, of the axilla and groin, evaluated as 10 
percent disabling.  

9.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis of the lungs as of October 7, 1996.

10.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis of the lungs prior to October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In a March 1998 statement, the veteran indicated that, in 
addition to a total evaluation, he was seeking a 30 percent 
evaluation from December 1977 to December 1993.  This matter 
is referred to the RO for appropriate disposition.


REMAND

In June 1992, the veteran filed a claim requesting to re-open 
his claim for "service connected disability."  In May 1993, 
he filed a statement in which he claimed, among other things, 
that skin lesions (parenthetically characterized as involving 
the hands, arms, neck, chest, back, buttocks, legs, and feet) 
were part of sarcoidosis of the lungs.  In September 1993, 
the denied service connection for skin lesions, also 
parenthetically characterizing the lesions as involving the 
hands, neck, chest, back, buttocks, legs, and feet.  The 
veteran filed a notice of disagreement in October 1993.  In 
April 1996, the RO granted service connection for skin 
lesions of sarcoidosis in the axilla and the groin, evaluated 
as s10 percent disabling, and contemporaneously issued the 
veteran a statement of the case denying service connection 
for skin lesion of the hands, neck, chest, back, buttocks, 
legs, and feet.  Although the RO granted service connection 
for skin lesions associated with a limited anatomical area, 
the RO has also denied service connection for skin lesions 
associated with other anatomical areas.  The veteran's claim 
for service connection for skin lesions as stated on the 
title page, therefore, remains in appellate status.  

It is not clear that the veteran has filed a notice of 
disagreement with respect to the initial evaluation of 
service-connected skin lesions in April 1996.  However, the 
procedural history of this case is convoluted, further 
complicated by failure of the RO, initially, to mail the 
April 1996 statement of the case to the correct address of 
record and ensuing argument concerning the timeliness of the 
veteran's appeal.  Further, the issue of entitlement to an 
increased evaluation for service-connected skin lesions, is 
inextricably intertwined with the veteran's residual claim of 
service connection for skin lesions of various anatomical 
areas, which the veteran asserts are, like the service-
connected skin lesions, related to his underlying service-
connected sarcoidosis.  Therefore, entitlement to an 
increased evaluation for the veteran's skin lesions is 
similarly in appellate status.  However, the Board defers 
consideration of that issue until there is a final resolution 
of the extent of the disability that is the subject of any 
grant of service connection.  

The veteran seeks service connection for degenerative joint 
and disc disease and deformed fingers which he associates 
with steroid therapy for sarcoidosis.  The RO has framed 
these issues in terms of whether the veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 which provides a basis 
for seeking compensation for disabilities resulting from 
treatment or hospitalization provided through the VA.  The 
veteran's appeal in this respect stems from a denial by the 
RO in April 1996 of 38 U.S.C.A. § 1151 compensation for what 
was characterized as brittle bones and a painful hand and 
back secondary to medication administered by VA personnel.  
In July 1996, the veteran filed a VA Form 9 in which he 
contended that steroids used to treat his service-connected 
condition helped to deteriorate his bones making them brittle 
in his back, hand and feet.  This constituted a notice of 
disagreement with respect to the RO's denial of service 
connection for "brittle bones" in April 1996.  

The RO did not, thereafter, issue a statement of the case 
addressing those issues.  However, in December 1998 the RO 
issued a decision purporting to, among other things, deny 
compensation under 38 U.S.C.A. § 1151 for degenerative disc 
disease of the lumbosacral spine and for deformed fingers 
secondary to steroid therapy.  In August 1999, the RO issued 
as supplemental statement of the case addressing these 
issues.  

The Board observes that the United States Court of Veterans 
Appeals (Court) in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), invalidated 38 C.F.R. § 3.358(c)(3) (1991), to the 
extent that it required that it required a showing of 
negligence as a prerequisite to entitlement to benefits 38 
U.S.C.A. § 1151.  Thereafter, the Supreme Court affirmed the 
lower courts' decisions in Brown v. Gardner, 513 U.S. 115, 
115 S. Ct. 552 (1994), and 38 C.F.R. § 3.358(c)(3) was 
subsequently amended to conform with the Supreme Court's 
decision.  The revised regulations, issued in March 1995, did 
not require negligence on the part of the VA for the veteran 
to prevail.  However, the statute was amended, effective 
October 1997, to require negligence on the part of the VA.  
See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).  The statute 
thus currently requires, as a general matter, that the 
proximate cause of the disability be either an event not 
reasonably foreseeable or involve fault on the part of the 
Department.  Because the veteran's claims for orthopedic 
disorders secondary to steroid treatment extend back prior to 
the October 1997 legislative change, the veteran's claims, to 
the extent they arise under 38 U.S.C.A. § 1151, are 
unaffected by any requirement imposed by the legislative 
change that the proximate cause of the veteran's disability 
involve some level of fault by the VA.

Furthermore, it is apparent from the veteran's statements 
that his claims have not been predicated, and certainly not 
exclusively, upon 38 U.S.C.A. § 1151.  The veteran's claim is 
principally that his orthopedic disabilities are secondary to 
a service-connected disability, and more specifically the 
course of treatment utilized for treating that service-
connected disability, whether properly or improperly 
administered.  The issues on appeal in this respect, 
therefore, are more properly characterized as service 
connection for degenerative joint and disc disease and 
service connection for deformed fingers and toes.

As observed above, after being afforded a supplemental 
statement of the case, in November 1999, the veteran has 
submitted additional evidence, that included what appear to 
be treatises concerning sarcoidosis.  Although this 
information has no bearing upon the proper evaluation for the 
veteran's lung disability, it may be pertinent to an analysis 
of service connection for the veteran's other disabilities 
and, therefore, is pertinent with respect to those issues.  
The veteran does not appear to have been afforded a 
supplemental statement of the case addressing this evidence 
and has not waived consideration by the RO with respect to 
this evidence.  

In addition, the veteran's claims for service connection 
appear to be well grounded.  The claims file contains medical 
evidence at least raising some questions concerning the 
existence of current disabilities related to sarcoidosis or, 
alternatively, directly related to service.  An April 1998 
letter reflects an opinion by a physician that not only are 
diabetes and hypertension, for which service connection has 
been granted, complications of steroid therapy, but that the 
veteran suffers from pulmonary, ophthalmic, dermatological, 
and neuromuscular manifestations including shortness of 
breath, chest pains, dry eyes, blurred vision, skin rash, 
fatigue, bone pains, and arthritis.  A September 1997 letter 
from the Chief of the Medical Administration Service of a VA 
Medical Center reflects that diabetes and a herniated disc 
are complications of steroid treatment.  A June 1998 
statement from a physician reflects that steroids are well 
known to cause degenerative changes of the lumbar spine; that 
statement attributes what it characterizes as the veteran's 
advanced degenerative joint disease, to steroid use.  

July 1999 statements also suggest that deterioration of the 
spinal cord may be related to a claimed injury in service.  A 
February 1967 entry indicates that the veteran presented 
complaints of low back and knee pain after falling from a 
troop carrier in service.  A March 1967 entry makes reference 
to a history of fractures and bleeding and internal bleeding 
secondary to falls during work. 

Although an April 1994 examination reflects a determination 
at the time that there was no ocular activity, a May 1993 
examination revealed an opinion that transient visual 
obscuration was probably due to insufficiency of blood 
circulation and that the possibility of active sarcoidosis 
had to be ruled out.  A July 1999 letter from a treating 
ophthalmologist reflects that although there was no evidence 
of sarcoidosis or diabetic retinopathy, there was mild 
hypertensive retinopathy, as well as early signs of 
cataracts.  Service connection is in effect for hypertension 
and, therefore, service connection is available for a 
disability if it is secondary to hypertension.  

Furthermore, the ophthalmologist opined that complaints of 
blurred vision and multiple images were consistent with 
migraine head aches.  Other post service entries reflects 
diagnoses of migraine headaches, and service medical records 
contains references to migraine headaches.  A February 1967 
entry in service medical records contains a reference to back 
pains, as well as migraine headaches, and a June 1967 entry 
indicates that the veteran experienced migraine headaches 
from medication used to treat sarcoidosis.  

The veteran has a history of gastrointestinal complaints.  A 
July 1994 entry indicates that peptic ulcer due to steroid 
therapy should be ruled out.  A July 1994 examination report 
reflects a conclusion that there is a possibility that long 
term steroid management increased the possibility for stomach 
problems.  The medical evidence associated with the claims 
file is sufficient to render the veteran's claims for service 
connection plausible and, therefore, well grounded.  

Although the veteran has undergone VA examinations, those 
examinations have not resulted in definitive opinion 
concerning the etiology of any current disorder.  A current 
examination to identify the nature and the etiology of the 
disabilities which are the subject of the veteran's claims 
for service connection would be relevant to the issues on 
appeal and are warranted in this case.  

The RO in December 1998 issued a decision granting 
entitlement to service connection for diabetes, evaluated as 
40 percent disabling, and hypertension, evaluated as 10 
percent disabling.  In July 1999, the veteran submitted a 
statement in which he indicated that he disagreed with the 
"denial of . . . diabetes" and the "evaluation of high 
blood pressure."  The Board interprets this statement as 
expressing disagreement with the evaluation of diabetes and 
hypertension.  The July 1999 expression of disagreement, 
therefore, constitutes a timely notice of disagreement with 
respect to the RO's December 1998 evaluation of diabetes and 
hypertension.  See 38 C.F.R. § 20.201. 

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the veteran's 
claims of entitlement to increased evaluations for diabetes 
and hypertension.  See 38 C.F.R. § 19.26.  Although the Board 
in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and etiology of any orthopedic 
disorders.  After reviewing the claims 
file, the examiner should indicate 
whether there is any deformity of the 
extremities, particularly the hands and 
feet, and if so, whether it is at least 
as likely as not that the deformity is 
attributable either to sarcoidosis or, 
alternatively, to medication utilized to 
treat sarcoidosis.  The examiner should 
also indicate whether the veteran suffers 
from degenerative joint disease and if he 
suffers from degenerative disc disease.  
For each disability identified the 
examiner should indicate whether it is at 
least as likely as not that the 
disability is attributable to sarcoidosis 
or to treatment for sarcoidosis.  If not, 
the examiner should indicate, 
nevertheless, whether it is at least as 
likely as not that the disability had its 
onset in service.  The examiner's 
attention is directed, among other 
things, to an April 1998 letter from a 
private physician which links arthritis 
to sarcoidosis and to a September 1997 
letter from the Chief of the Medical 
Administration Service of a VA Medical 
Center which reflects that a herniated 
disc is a complication of steroid 
treatment, as well as a June 1998 opinion 
linking degenerative joint disease to 
steroid use.  The examiner's attention is 
also directed to complaints of back pain 
in February 1967 following what appears 
to be a fall from a truck and to a July 
1999 opinion suggesting that 
deterioration of the spinal cord may be 
related to an injury in service.  The 
claims file must be available to the 
examiner for review.  

2.  The veteran should be afforded a 
neurological examination to ascertain the 
nature and etiology of the veteran's 
complaints of headaches and blurred 
vision.  After reviewing the claims file, 
the examiner should indicate whether the 
veteran suffers from a disorder 
characterized by headaches or blurred 
vision, including migraines, if 
indicated.  For any disorder identified, 
the examiner should indicate whether it 
is at least as likely as not that the 
disorder was caused by sarcoidosis, or 
alternatively, by treatment utilized for 
sarcoidosis, such as steroids.  For any 
disorder not attributable to sarcoidosis 
or treatment for sarcoidosis, the 
examiner should also indicate whether it 
is at least as likely that the disorder 
had its onset in service.  The examiner's 
attention is directed to entries in 
service medical records referencing 
migraine headaches, including migraine 
headaches associated with sarcoidosis.  
The claims file must be made available to 
the examiner for review.  

3.  The veteran should be afforded a 
genitourinary examination to ascertain 
whether the veteran suffers from a 
disorder of the kidneys and, if so, the 
likely etiology of any such a disorder.  
After reviewing the claims file, the 
examiner should indicate whether any 
disorder of the kidneys is present and, 
if so, whether it is at least as likely 
as not that any such disorder, was caused 
by sarcoidosis or treatment for 
sarcoidosis.  The examiner should 
indicate whether diabetes or hypertension 
have resulted in a kidney disorder.  If 
the examiner concludes that a kidney 
disorder was not caused by sarcoidosis, 
treatment for sarcoidosis, diabetes, or 
hypertension, the examiner should 
indicate if a kidney disorder, 
nevertheless had its onset in service.  
The claims file must be made available to 
the examiner for review.  

4.  The veteran must be afforded an 
ophthalmologic examination to determine 
the nature and etiology of any 
ophthalmologic disorders.  After 
reviewing the claims file, the examiner 
should identify any ophthalmologic 
disorders.  For each disorder identified, 
the examiner should indicate whether it 
is at least as likely as not the disorder 
was caused by sarcoidosis or by treatment 
for sarcoidosis.  If the examiner 
determines that the disorder was not 
caused by sarcoidosis or treatment 
therefor, the examiner should indicate 
whether it is at least as likely as not 
that the disorder had its onset in 
service.  The examiner should also offer 
an opinion as to whether the veteran 
suffers from an eye disorder as a result 
of hypertension.  The examiner's 
attention is directed to the veteran's 
history of complaints of blurred vision.  
The examiner's attention is also directed 
to a July 1999 opinion suggesting mild 
hypertensive retinopathy and to an April 
1998 suggesting that the veteran suffers 
from ophthalmic manifestations of 
sarcoidosis, including blurred vision and 
dry eyes.  The claims file, together with 
a copy of this remand, must be made 
available to the examiner for review.  

5.  The veteran should be afforded a 
dermatological evaluation to ascertain 
the nature, etiology, and severity of a 
dermatological condition the veteran 
contends is associated with sarcoidosis.  
After reviewing the claims file, the 
examiner should provide complete findings 
concerning any skin condition present on 
examination.  The examiner should 
indicate the extent to which lesions are 
present and whether it is at least as 
likely as not that any lesions or skin 
condition is related to sarcoidosis or 
treatment for sarcoidosis.  If the 
examiner determines that any skin 
condition is not related to sarcoidosis 
or treatment for sarcoidosis, the 
examiner should indicate whether it is at 
least as likely as not that the 
condition, nevertheless, had its onset in 
service.  If more than one skin condition 
is present, the examiner should so 
indicate; in that case, the examiner 
should distinguish between the 
symptomatology attributable to etiologies 
mentioned above (sarcoidosis/treatment 
for sarcoidosis/present in service) and 
any symptomatology not attributable to 
that etiology.  The claims file must be 
made available to the examiner for 
review.  

6.  The veteran should be afforded a 
pulmonary examination.  The examination 
should include a pulmonary function test.  
After reviewing the claims file, the 
examiner should indicate (1) whether 
pulmonary sarcoidosis requires systemic 
high dose (therapeutic) corticosteroids 
for control; (2) whether it requires 
monthly visits to a physician; (3) 
whether it requires intermittent (at 
least three per year) courses of systemic 
corticosteroids; (4) whether it results 
in more than one attack per week with 
episode of respiratory failure, and (5) 
whether it requires daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.  The examiner should also 
indicate (1) the extent of any fibrosis, 
(2) the extent of any dyspnea on slight 
exertion (i.e. moderate, severe); (3) 
whether there is any ventilatory deficit 
and the extent of any ventilatory 
deficit; (4) whether the pulmonary 
manifestations of sarcoidosis result in 
marked impairment of health; (5) whether 
there is dyspnea at rest, (6) whether 
there is marked restriction of chest 
expansion; and (7) whether the pulmonary 
manifestations of sarcoidosis result in 
pronounced impairment of bodily rigor.  
Enclosed with the examiner's report 
should be a report of the pulmonary 
function test which should set forth 
Forced Expiratory Volume in one second 
(FEV-1) as a percentage of a predicted 
amount; Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC) as a percent amount; and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) 
as a percentage of a predicted amount.  

7.  When the development requested has 
been completed, the RO should review the 
examination reports for compliance with 
this remand.  If they are deficient in 
any matter, the deficient report(s and 
the claims file should be returned for 
immediate corrective action.

8.  When the development requested has 
been completed and any necessary 
corrective action taken, the case should 
again be reviewed by the RO on the basis 
of all the evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case, and be afforded 
the appropriate time period to respond 
before the record is returned to the 
Board for further review.  

9.  With respect to the veteran's claims 
for increased evaluations for diabetes 
and hypertension, the RO should take 
appropriate action, including issuance of 
a statement of the case, on the appeals 
initiated by the veteran from the rating 
decision which granted service connection 
for those disabilities and assigned 
initial ratings to those disabilities.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete appeals from those 
determinations.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




